*105RESOLUCIÓN
Evaluado el “Escrito solicitando reinstalación” presen-tado por el peticionario Francisco" Javier Criado Vázquez y demás documentos que obran en el expediente, se autoriza su reinstalación sólo con relación al ejercicio de la abogacía.
Se le concede un término de veinte días a la Oficina de la Directora de Inspección de Notarías para expresarse con respecto a la solicitud de reinstalación al ejercicio de la notaría del querellado.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina